DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Information Disclosure Statement Objection
2.  	The information Disclosure Statements (IDS) filed on 5/03/2019, 8/30/2019, and 9/27/2021 have been considered.  
Preliminary Amendment
3.	A Preliminary Amendments filed 7/16/2019 to the drawing is accepted. 
Claim Objections

4. 	Claims 1 and 17 are objected to because of the following informalities:
	In claim 1, extra the word “and” in line 6.  
In claim 17 “The method of claim 16, operating at least two of the plurality of sensors at different scan rates” should be clarified either “further comprising” OR using “wherein”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-3 and 8-20 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 
Specifically, representative Claim 1 recite: a sensor arrangement configured to be deployed within the pipe, the sensor arrangement comprising: a plurality of sensors configured to detect disparate data related to the pipe, each sensor of the plurality of sensors coupled to a respective collection computer on the sensor arrangement; and a synchronization module configured to synchronize the disparate data; a database configured to store the synchronized data; a processor configured to process the synchronized data; and a user interface configured to present the synchronized data to a user.


	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (system).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the grouping of Mental Process such as concepts performed in the human mind (including an observation, evaluation, judgement, opinion), such as a synchronization module configured to synchronize data which is recited at a high level generality and is merely invoked as tools, e.g. using generic computer component performs generic 

	Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Similar limitations comprise the abstract idea of Claim 15.
Claims 1 and 15 comprises additional elements of “a sensor arrangement configured to be deployed within the pipe, the sensor arrangement comprising: a plurality of sensors configured to detect disparate data related to the pipe, each sensor of the plurality of sensors coupled to a respective collection computer on the sensor arrangement” are adding insignificant extra solution activity to the judicial exception, see MPEP 2106.5(g), using generic or conventional sensors to collect data, see MPEP 2106.5(d), also using a database, processor and user interface as generic computer components, merely invoked as tools, see MPEP 2106.5(d).   
Furthermore, the preambles of claims 1 and 15, “A system/method for collecting disparate data within a pipe”, where the additional elements in the preamble are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use. 
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a

However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed above. Thus, the claims are not patent eligible.
Dependent claims 2-3, 8-14, and 16-20 provide additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claim. Thus, the dependent claims are also ineligible.
However, claims 4-7 recite additional elements reflects practical application such as applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b). 
Claim Interpretation
7. 	The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim 1 and 9 recite “a synchronization module configured to synchronize the disparate data” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a non-structural term “module” without sufficient structure to achieve the function. It is not limit the scope of the claim to any specific manner or structure for performing the claimed function, and is construed to invoke 35 USC 112 or pre-AIA  35 U.S.C. 112, sixth paragraph.  	

Claim Rejections - 35 USC § 112 
9.	The following is a quotation of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


10.	Claims 1 and 9 are rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 9 recite “a synchronization module configured to synchronize the disparate data”, however the specification does not provide a synchronization module as structure, material or acts to perform the functions as 

11. 	 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim limitation “a synchronized module is configured to synchronize the disparate data” is invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 1 and 9 recite “a synchronization module configured to synchronize the disparate data”. However, the specification does not disclose any linkage between the structure, material, or acts and the function. The disclosure is devoid of any structure that performs the function in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
b.	The recitation in Claims 3 and 16, “capture images above a flow line as the sensor arrangement advances through the pipe” is indefinite.” It is unclear what it means by “above a flow line”? Whether it means above “flow lights”, such as LEDs?
c.	The recitation in claims 11 and 14, “the apparatus of claim 1” is indefinite. It is unclear whether it refers to the method of claim 1 OR an apparatus performs the method of claim 1?
Dependent claims are rejected for the same reason as respective parent claim.

13.       The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers


14.	Claim 17 is rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The recitation in claim 17 “The method of claim 16, operating at least two of the plurality of sensors at different scan rates” is improper dependent form because they fail to include all limitations of the claims upon which it depends (claim 16).  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements. 
Statement of 35 U.S.C § 102 and 103
15. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
 
Claim Rejections - 35 USC § 103 
16.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


17.	Claims 1-4, 7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being obvious over Olsson et al (US patent 9,835,564) hereinafter Olsson in view of Solomon et al (US 2015/0355045) hereinafter Solomon.
	As per Claims 1 and 15, Olsson teaches a system and a method or collecting disparate data within a pipe, comprising: a sensor arrangement (Fig 1, a camera head 110 includes a plurality of sensors arranged in Fig 2, push inside pipe 115 by cable reel 106, see col 4 lines 21-22, col 14 lines 1-2, col 8 lines 26-30), the sensor arrangement comprising:  a plurality of sensors configured to detect disparate data related to the pipe ( col 13 lines 14-19 ), the plurality of sensors coupled to a respective collection computer on the sensor arrangement ( col 6 lines 12-34 );  
Olsson does not explicitly teach each sensor of the plurality of sensors coupled to a respective collection computer on the sensor arrangement; 10a synchronization module configured to synchronize the disparate data; a database configured to store the synchronized data; a processor configured to process the synchronized data; and a user interface configured to present the synchronized data to a user.  
Solomon teaches the plurality of sensors coupled to a respective collection computer on the sensor arrangement (Fig 4 steps 100-102, [0014]-[0015]);
10a synchronization module configured to synchronize the disparate data ( Fig 4, step 104, [see [0083] last 5 lines );
a database configured to store the synchronized data ( see [0106], [0167] ); 
a processor configured to process the synchronized data ( see Fig 4, step 106, and Fig 7, [0075], [0105] ); and  
a user interface configured to present the synchronized data to a user ( send alert to user, see [0170] ).    
	 It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Olsson to implement each sensor coupled to a computer to synchronize and send data to user as taught by Solomon that would provide the mobile devices may together or independently
perform functions that attempt to synchronize the beginning of sensor measurement recording with the other mobile sensors (Solomon, [0105[). 
As per Claim 2, Olsson in view of Solomon teaches t15he system of claim 1, Olsson does not teach the synchronized data is configured to represent at least one of structural and material defects of the pipe. Solomon teaches the synchronized data is 
 As per Claims 3 and 16, Olsson in view of Solomon teaches the system and method of claim 1 and 15, Olsson further teaches the plurality of sensors comprises a camera configured to capture images above a flow line as the sensor arrangement advances through the pipe ( Fig 2 shows image sensors 234 above flow-light of LEDs 236, col 2 lines 20-25 ).  
As per Claim 4, Olsson in view of Solomon teaches the system of claim 1, Olsson further teaches the plurality of sensors comprises a sonar sensor (acoustic sensor “sonic sensor”, col 5 lines 41-43).  
 As per Claim 7, Olsson in view of Solomon teaches the system of claim 1, Olsson further teaches wherein the plurality of sensors comprises one or more of an 30accelerometer and a gyroscope (col 7 lines 1-3), a magnetometer, an Inertial Measurement Unit (IMU), and a ring laser.  
As per Claim 9, Olsson in view of Solomon teaches the system of claim 1, Olsson does not teach the synchronization module is configured to synchronize 5the disparate data using a heartbeat signal between the collection computers, Solomon teaches the synchronization module is configured to synchronize 5the disparate data using a heartbeat signal between the collection computers (Network time protocol “NTP” considered “heartbeat”, see [0088]).  It would have been obvious to one ordinary skill in 
As per Claim 10, Olsson in view of Solomon teaches the system of claim 1, Olsson teaches the synchronized data is configured to represent three-dimensional geometrical representation of the pipe (image elements provide a 3D view of interior pipe, see col 2 lines 20-22, col 13 lines 35-37, col 14 lines 3-4). 
As per Claim 11, Olsson in view of Solomon teaches t10he apparatus of claim 1, Olsson further teaches a cable coupled to the sensor arrangement (Fig 1, cable 106); and a reel coupled to the cable (reel 102, col 8 lines 24-25) and configured to increase and decrease the length of the cable within the pipe (col 8 line67 to col 9 lines 3).
As per Claim 12, Olsson in view of Solomon teaches 15the apparatus of claim 11, Olsson further teaches the reel is configured to provide locomotion to the sensor arrangement (signals provided via push cable, see col 9 lines 33-42, where inspection 110 in Fig 1 coupled to the end of cable 106 from a reel 102 which connected to image display device 104, col 8 lines 20-25 and 40-42). 
As per Claim 13, Olsson in view of Solomon teaches the apparatus of claim 11, Olsson further teaches wherein the sensor arrangement comprises a battery configured to provide power to the plurality of sensors ( power source “battery”, col 8 line 63-67, col 6 lines 12-13). 
As per Claim 14, Olsson in view of Solomon teaches the apparatus of claim 1, Olsson does not teach wherein the sensor arrangement is a floating sensor platform. Solomon teaches the sensor arrangement is a floating sensor platform ( first/second mobile devices coupled to first/second sensor within the pipeline network, see [0083], pipeline network can be underground networks, such as water, see [0006] ). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Olsson using sensor arrangement as a floating as taught by Solomon that could apply underground pipe network with carry large amount of water (Solomon, [0006]). 
 As per Claim 18, Olsson in view of Solomon teaches the method of claim 16, Olsson does not teach comprising synchronizing the disparate data using a heartbeat signal.  Solomon further teaches synchronizing the disparate data using a heartbeat signal (Network time protocol “NTP” considered “heartbeat”, see [0088]).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Olsson using the heartbeat as taught by Solomon that would implement NTP or some other time distribution protocol for providing timing information to smartphones, e.g. for better synchronizing (Solomon, [0089], [0150] ).
As per Claim 19, Olsson in view of Solomon teaches t10he method of claim 16, Olsson further teaches wherein the synchronized data is configured to represent three- dimensional geometrical representation of the pipe (image elements provide a 3D view of interior pipe, see col 2 lines 20-22, col 13 lines 35-37, col 14 lines 3-4).  
As per Claim 20, Olsson in view of Solomon teaches the method of claim 16, Olsson further teaches providing locomotion to the sensor arrangement using a reel (signals provided via push cable, see col 9 lines 33-42, where inspection 110 in Fig 1 
 
16.	Claims 5-6 are rejected under 35 U.S.C. 103 as being obvious over Olsson in view of Solomon and further Kalayeh (US patent 7,411,196).  
As per Claim 5, Olsson in view of Solomon teaches the system of claim 1, the combination does not teach wherein the plurality of sensors comprises a Light Detection and Ranging (LIDAR) sensor. Kalayeh teaches a Light Detection and Ranging (LIDAR) sensor (col 3 lines 15-17).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Olsson and Solomon having a LIDAR sensor as taught by Kalayeh that would take pictures in the visible portion of the spectrum (Kalayeh, col 9 lines 28-31). 
As per Claim 6, Olsson in view of Solomon teaches the system of claim 1, the combination does not teach wherein the plurality of sensors comprises a first Light Detection and Ranging (LIDAR) and a second LIDAR sensor.  Kalayeh teaches the plurality of sensors comprises a first Light Detection and Ranging (LIDAR) and a second LIDAR sensor (col 3 lines 14-16). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Olsson and Solomon having two LIDAR sensors as taught by Kalayeh that would facilitate to search and identify one or more regions of interest (Kalayeh, col 3 lines 20-23).

17.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being obvious over Olsson in view of Solomon and further Stein et al (US 2017/0126995), hereinafter Stein.   
As per Claim 8, Olsson in view of Solomon and teaches the system of claim 1, the combination does not teach wherein at least two of the plurality of sensors are configured to operate at different scan rates. Stein teaches at least two of the plurality of sensors are configured to operate at different scan rates (first scan rate of a first image device is different from a second scan rate of a second image device, see abstract last 8 lines).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Olsson and Solomon having sensors perform at different scan rates as taught by Stein that would facilitate for use where there is motion disparity, e.g. a feature on an object viewed in the wide field of view (FOV) image and the same feature on the object viewed in the narrow FOV camera in two different frames (Stein, [0160]). 
As per Claim 17, Olsson in view of Solomon teaches the method of claim 16, the combination does not teach operating at least two of the plurality of sensors at different scan 5rates.  Stein teaches operating at least two of the plurality of sensors at different scan 5rates (first scan rate of a first image device is different from a second scan rate of a second image device, see abstract last 8 lines).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Olsson and Solomon having sensors perform at different scan rates as taught by Stein that would facilitate for use where there is motion disparity, e.g. a feature on an object viewed in the wide field of view (FOV) image and the same feature on the object viewed in the narrow FOV camera in two different frames (Stein, [0160]).

Conclusion
12.	The following pertinent prior arts/ prior art of record, such as: Macintyre et al, WO 95/03526 – An Inspection system for a conduit; Hudritsch, US 2012/0069172 – Camera based pipeline inspection system; Chatzigeorgiou et al, US patent 9,285,290 – Leak detection apparatus; Twitchell, Jr, US patent 7,830,273- Sensor networks for pipeline monitoring; LiKamWa et al, US 2014/0232932 – Energy-proportional image sensor.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Lynda Dinh/
Examiner, AU 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863